Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 1 of 61 - Page ID#: 4



                            COMMONWEALTH OF KENTUCKY




                                                                                                     824ECFB9-F247-48BA-A22F-D35227709885 : 000001 of 000059
                               KENTON CIRCUIT COURT
                                   DIVISION _____
                                CASE NO. ______________


  FLAHERTY & COLLINS                          )
  CONSTRUCTION, INC., COVINGTON               )
  FC II LLC, AND COVINGTON FC III             )     Electronically Filed
  LLC,                                        )
                                              )
                        Plaintiffs,           )
                                              )
                 v.                           )
                                              )
  THE CINCINNATI INSURANCE                    )
  COMPANY,                                    )
    Serve: Steve Corbly, Process Agent        )
           6200 S. Gilmore Rd                 )
           Fairfield, OH 45014                )
                                              )
                        Defendant.            )


                             COMPLAINT AND JURY DEMAND

        Plaintiffs, Flaherty & Collins Construction, Inc., Covington FC LLC, Covington FC II

 LLC, and Covington FC III LLC (collectively, “F&C”), for their Complaint for Damages against

 The Cincinnati Insurance Company (“CIC”), allege and state as follows:

                                       INTRODUCTION

                This lawsuit arises from CIC’s delay, breach of contract, and bad faith failure to

 pay F&C’s insurance claim for flood-related damages and losses incurred during construction of

 the River Haus Apartments, a residential apartment and retail development located at 501 Main

 Street, Covington, Kentucky 41011 (the “Project”). CIC insured the Project against flooding, but

 has failed and refused to pay for these damages and losses.
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 2 of 61 - Page ID#: 5



                                 PARTIES AND JURISDICTION




                                                                                                     824ECFB9-F247-48BA-A22F-D35227709885 : 000002 of 000059
                Covington FC LLC, Covington FC II LLC and Covington FC III LLC (the

 “Covington FC Entities”) are limited liability companies organized and existing under the laws of

 the State of Indiana and maintain their offices at One Indiana Square, 211 North Pennsylvania

 Street, Suite 3000, Indianapolis, Indiana 46204. The Covington FC Entities are the owners and

 developers of the River Haus Project.

                Flaherty & Collins Construction, Inc. is a corporation incorporated and existing

 under the laws of the State of Indiana and maintains its offices at One Indiana Square, 211 North

 Pennsylvania Street, Suite 3000, Indianapolis, Indiana 46204. Flaherty & Collins Construction is

 the general contractor for the Project.

                CIC is an insurance company organized and existing under the laws of the State of

 Ohio and maintains its offices at 6200 S. Gilmore Road, Fairfield, Ohio 45014-5141. CIC is

 licensed to issue insurance policies in Kentucky.

                 CIC insured the Project under Builder’s Risk Policy Number CAP 525 04 68 (the

 “Policy”), for a period from September 18, 2017 to September 18, 2019. A copy of the Policy is

 attached as Exhibit A.

                Jurisdiction and venue are proper in Kenton County, Kentucky pursuant to KRS §

 452.400 because the damage to the Property occurred in Kenton County and the events, omissions,

 and damages to F&C that give rise to the lawsuit occurred in Kenton County. Further, CIC agreed

 to insure the Project, which is located in Kenton County. Id.

                                   FACTUAL BACKGROUND

                                           The Insurance Policy

                The Policy insured the Project against direct physical loss to covered property

 caused by a “Covered Cause of Loss.” The covered property under the Policy includes

                                                    2
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 3 of 61 - Page ID#: 6



 “foundations, excavations, grading and filing,” among the covered buildings and structures.




                                                                                                     824ECFB9-F247-48BA-A22F-D35227709885 : 000003 of 000059
 Exhibit A at MA 112 08 14.

                The Policy includes flood as a Covered Cause of Loss, pursuant to a Builder’s Risk

 Inland Marine Flood Endorsement with limits of $1 million, subject to a $25,000 deductible (the

 “Flood Endorsement”). See Exhibit A, MA 214 08 14 at 1.

                The Flood Endorsement amends the definition of “Covered Causes of Loss” under

 the Policy to include losses caused by:

                (1) Flood, meaning the partial or complete inundation of normally
                dry land areas due to:

                       (a) The unusual or rapid accumulation or runoff of rain or
                       surface waters from any source, or

                ***

                       (c) Water from rivers, ponds, lakes, streams, or any other
                       body of water that rises above, overflows from, or is not
                       contained within its natural or man-made boundary; and

                All whether driven by wind or not, including storm surge:

                (2) Water under the ground surface pressing on, or flowing or
                seeping through;

                       (a) Foundations, walls, floors, or paved surfaces…

        Id.

                The Policy also contains a Soft Costs, Rental Income, and Earnings Endorsement

 (the “Soft Costs Endorsement”), which provides coverage of $3,550,000 for “soft costs,” $500,000

 for loss of “rental income,” and $2,300,000 for loss of “earnings.” Exhibit A, MA 229 08 14 at 1.

                                            The Flood

                In February 2018, heavy rains and rising Ohio River levels caused the Property to

 flood, halting progress on the Project and damaging the excavation site and the foundation of a


                                                 3
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 4 of 61 - Page ID#: 7



 parking lot (the “Loss”). The damage was extensive, as reflected in the photos attached as Exhibit




                                                                                                      824ECFB9-F247-48BA-A22F-D35227709885 : 000004 of 000059
 B.

                F&C engaged various contractors and consultants to evaluate the flood damage and

 to provide recommendations on how best to remediate the damage.

                The geotechnology engineer, Geotechnology, Inc., recommended that F&C consult

 with a stabilization specialty contractor, such as Mt. Carmel Stabilization Group (“Mt. Carmel”),

 to obtain an opinion on the best method to stabilize the flooded soil.

                Terracon, another consultant retained by F&C, agreed that if the construction

 schedule did not allow waiting for favorable drying weather (which it did not), then remedial

 measures would be needed to stabilize the excavation subgrade. Like Geotechnology, Inc.,

 Terracon concluded that the stabilization measures should be designed by a specialty contractor,

 like Mt. Carmel.

                F&C engaged Mt. Carmel to evaluate and recommend proper measures to stabilize

 the Project’s excavation and foundation. Mt. Carmel recommended and performed lime

 stabilization of the Project site in March and April of 2018.

                The flooding of the Project delayed construction by fifty (50) days and caused over

 $1 million in damage and losses, as detailed below and in F&C’s claim submissions to CIC.

                     F&C’s Claim and CIC’s Delay, Breach and Bad Faith

                F&C timely notified CIC of the flooding at the Project on February 24, 2018.

                F&C kept CIC informed on the progress of the evaluation and repair of the flood

 damage.

                CIC never objected to any of the evaluations or repairs of the flood damage being

 implemented by F&C at the Project.



                                                  4
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 5 of 61 - Page ID#: 8



                On May 4, 2018, F&C submitted the following costs to CIC for payment under the




                                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000005 of 000059
 Policy: $268,347 for lime stabilization, $10,175 for repair of the west parking lot, $11,569 for

 dewatering sump wells, and $51,180 for cleanup of the bottom of the excavation site. F&C

 provided CIC with proof of these claim amounts, including supporting documentation and all other

 information required by the Policy.

                On June 26, 2018, F&C made a second claim submission to CIC for the following

 additional costs: $124,776 for additional lime stabilization, $6,193 for additional parking lot

 repairs, $33,000 for additional formwork to accelerate the construction schedule, and $209,543 for

 removal of unsuitable soils. F&C provided CIC with proof of these claim amounts, including

 supporting documentation and all other information required by the Policy.

                CIC failed to respond to F&C’s first claim submission for over two months. When

 CIC finally responded on July 18, 2019, CIC took the outrageous position that the flood had no

 significant impact on the soil characteristics at the Project and had caused no physical loss. CIC

 attempted to legitimize its position by retaining a consultant, Lee A. Knuppel, to issue a report

 supporting these conclusions (the “Knuppel Report”). CIC ignored the photos showing heavy

 equipment buried in flooded soil and the conclusions of the contractors and consultants actually

 working on the Project regarding the work needed to repair the flood damage and continue with

 construction. Based on this outrageous and bad faith position, CIC agreed to pay only $41,011.08

 of F&C’s claim, representing $61,744.18 for dewatering and clean-up costs and $4,266.90 for

 material stored on site, less the $25,000 deductible.

                F&C submitted a third claim submission to CIC on September 13, 2018 for the

 following additional flood-related costs: $146,805 for contractor costs and $31,628 for predrilling

 of VSC due to lime stabilization. F&C also provided an estimate of $120,000 for Flaherty &



                                                  5
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 6 of 61 - Page ID#: 9



 Collins Construction’s extended general conditions, which F&C supplemented on October 29,




                                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000006 of 000059
 2018 for the actual costs of $117,378.56. F&C provided CIC with proof of these claim amounts,

 including supporting documentation and all other information required by the Policy.

                On September 13, 2018, F&C also submitted a letter from Mt. Carmel explaining

 the work performed by Mt. Carmel and a Geotechnology, Inc., report responding to the assertions

 made in the Knuppel Report. The Mt. Carmel report explained the necessity of lime stabilization.

 The Geotechnology, Inc. report stated that Mt. Carmel’s stabilization and excavation efforts were

 “exceptional.” The Geotechnology, Inc., report also detailed the extensive damage to the Property.

                On June 6, 2019, F&C submitted their claim under the Soft Costs Endorsement for

 $296,691.00 in lost earnings and $183,822.00 in taxes and interest. F&C provided CIC with proof

 of these claim amounts, including backup and all other information required by the Policy.

                CIC has failed to pay any additional amounts for F&C’s flood-related damages and

 losses despite its obligation to do so under the Policy and applicable law.

                CIC has intentionally ignored the evidence, CIC has delayed responding to F&C’s

 claim, CIC has made repeated requests for information and documentation that has been provided

 by F&C, CIC has created a contrived basis for refusing to pay F&C’s claim, and CIC has failed to

 investigate, negotiate, and attempt to settle F&C’s claim in a fair and reasonable manner,

 ultimately forcing F&C to file this lawsuit.

                             COUNT I – BREACH OF CONTRACT

                Plaintiff incorporates, as if fully rewritten herein, the allegations in each of the

 preceding paragraphs.

                F&C has incurred losses covered by the Policy in the amount of $1,491,107.56 as

 a result of the flood damage to the Project.



                                                  6
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 7 of 61 - Page ID#: 10



                F&C has performed all necessary conditions precedent to CIC’s obligation to pay




                                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000007 of 000059
 F&C’s covered losses in accordance with the Policy and has paid all applicable premiums.

                By refusing to pay the vast majority of F&C’s covered losses, and by the other acts

 and omissions described herein, CIC has breached the Policy.

                F&C has incurred damages as a result of CIC’s breach of the Policy, including

 unpaid damages in the amount of $1,425,096.48, attorney’s fees, plus other damages to be proven

 at trial.

                                    COUNT II – BAD FAITH

                Plaintiff incorporates, as if fully rewritten herein, the allegations in each of the

 preceding paragraphs.

                CIC has unreasonably delayed the investigation and settlement of F&C’s claim,

 refused to pay F&C’s claim without conducting a full investigation of all material facts, failed to

 affirm or deny coverage for over one year, failed to pay F&C’s claim intentionally and without

 regard to the rights of F&C and CIC’s obligations under the Policy and applicable law, and

 compelled F&C to file this lawsuit, all in violation of CIC’s obligation of good faith and fair

 dealing owed to F&C.

                CIC’s acts and omissions have been intentional, outrageous, and in reckless

 disregard for F&C’s rights.

                F&C has incurred damages as a result of CIC’s bad faith, including unpaid damages

 in the amount of $1,425,096.48, attorney’s fees, plus other damages to be proven at trial.

     COUNT III – UNFAIR CLAIMS SETTLEMENT PRACTICES (KRS § 304.12-230)

                Plaintiff incorporates, as if fully rewritten herein, the allegations in each of the

 preceding paragraphs.

                CIC has violated Kentucky’s Unfair Claims Settlement Practices statute by:

                                                 7
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 8 of 61 - Page ID#: 11



                a.       Misrepresenting pertinent facts relating to the coverage at issue;




                                                                                                          824ECFB9-F247-48BA-A22F-D35227709885 : 000008 of 000059
                b.       Failing to acknowledge and act reasonably promptly upon communications
                         of F&C’s claims arising under the Policy;

                c.       Refusing to pay F&C’s claim without conducting a reasonable investigation
                         based upon all available information;

                d.       Failing to affirm or deny coverage of F&C’s claim within a reasonable time
                         after proof of loss statements were submitted;

                e.       Not attempting in good faith to effectuate prompt, fair and equitable
                         settlement of claims in which liability has become reasonably clear;

                f.       Compelling F&C to institute litigation to recover amounts due under the
                         Policy by offering substantially less than amounts ultimately recovered in
                         similar actions;

                g.       Delaying an investigation or payment of claims by requiring F&C to submit
                         a preliminary claim report and then requiring the subsequent submission or
                         formal proof of loss forms, both of which submissions contain substantially
                         the same information; and/or

                h.       Failing to promptly settle claims, where liability has become reasonably
                         clear, under one portion of the Policy in order to influence settlements under
                         other portions of the same Policy.

                F&C has incurred damages as a result of CIC’s violation of Kentucky’s Unfair

 Claims Settlement Practices statute, including unpaid damages in the amount of $1,425,096.48,

 attorney’s fees, plus other damages to be proven at trial.

                         COUNT IV – VIOLATION OF KRS § 304.12-235

                Plaintiff incorporates, as if fully rewritten herein, the allegations in each of the

 preceding paragraphs.

                F&C has made four formal claim submissions: the first on May 4, 2018, the second

 on June 26, 2018, and the third on September 13, 2018 (supplemented on October 29, 2018) and

 the fourth on June 6, 2019.




                                                   8
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 9 of 61 - Page ID#: 12



                 CIC failed to make a good faith effort to settle each of F&C’s claim submissions




                                                                                                        824ECFB9-F247-48BA-A22F-D35227709885 : 000009 of 000059
 within thirty (30) days after F&C’s notice and proof of claim, in the substance and form required

 by the terms of the Policy, as required by KRS § 304.12-235.

                 CIC’s failure to pay has been without good faith or reasonable foundation.

                                COUNT V – PUNITIVE DAMAGES

                 Plaintiff incorporates, as if fully rewritten herein, the allegations in each of the

 preceding paragraphs.

                 Punitive damages are available against a party that engages in an intentional

 misrepresentation, deceit, or concealment of material fact, known to the defendant, with the intent

 to cause injury to the plaintiff.

                 Punitive damages may also be awarded if a party acts with gross negligence, or

 wanton or reckless disregard for the lives, safety or property of others.

                 CIC’s handling of Plaintiffs’ insurance claim justifies an award of punitive

 damages.

         WHEREFORE, Plaintiffs demand judgment against Defendant as follows:

         A. For their contractual and compensatory damages;

         B. For punitive damages;

         C. For their attorney fees and costs;

         D. For prejudgment interest; and,

         E. For all other proper and appropriate equitable and legal relief.



                                         JURY DEMAND

         F&C demands a jury trial on all claims and issues so triable.



                                                  9
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 10 of 61 - Page ID#: 13



  Dated: September 20, 2019.




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000010 of 000059
                                               /s/ Theresa L. Nelson
                                             Theresa L. Nelson (KY 88737)
                                             Robert R. Sparks (KY 83685)
                                             STRAUSS TROY CO., LPA
                                             150 East Fourth Street, 4th Floor
                                             Cincinnati, OH 45202
                                             Tel: (513) 621-2110
                                             Fax: (513) 241-8259
                                             tlnelson@strausstroy.com
                                             rrsparks@strausstroy.com

                                             Counsel for Plaintiffs
  13615570_1.docx




                                        10
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 11 of 61 - Page ID#: 14




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000011 of 000059




                                    EXHIBIT A
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 12 of 61 - Page ID#: 15




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000012 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 13 of 61 - Page ID#: 16




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000013 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 14 of 61 - Page ID#: 17




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000014 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 15 of 61 - Page ID#: 18




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000015 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 16 of 61 - Page ID#: 19




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000016 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 17 of 61 - Page ID#: 20




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000017 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 18 of 61 - Page ID#: 21




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000018 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 19 of 61 - Page ID#: 22




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000019 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 20 of 61 - Page ID#: 23




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000020 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 21 of 61 - Page ID#: 24




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000021 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 22 of 61 - Page ID#: 25




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000022 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 23 of 61 - Page ID#: 26




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000023 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 24 of 61 - Page ID#: 27




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000024 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 25 of 61 - Page ID#: 28




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000025 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 26 of 61 - Page ID#: 29




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000026 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 27 of 61 - Page ID#: 30




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000027 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 28 of 61 - Page ID#: 31




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000028 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 29 of 61 - Page ID#: 32




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000029 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 30 of 61 - Page ID#: 33




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000030 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 31 of 61 - Page ID#: 34




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000031 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 32 of 61 - Page ID#: 35




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000032 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 33 of 61 - Page ID#: 36




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000033 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 34 of 61 - Page ID#: 37




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000034 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 35 of 61 - Page ID#: 38




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000035 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 36 of 61 - Page ID#: 39




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000036 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 37 of 61 - Page ID#: 40




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000037 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 38 of 61 - Page ID#: 41




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000038 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 39 of 61 - Page ID#: 42




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000039 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 40 of 61 - Page ID#: 43




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000040 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 41 of 61 - Page ID#: 44




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000041 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 42 of 61 - Page ID#: 45




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000042 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 43 of 61 - Page ID#: 46




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000043 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 44 of 61 - Page ID#: 47




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000044 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 45 of 61 - Page ID#: 48




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000045 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 46 of 61 - Page ID#: 49




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000046 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 47 of 61 - Page ID#: 50




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000047 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 48 of 61 - Page ID#: 51




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000048 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 49 of 61 - Page ID#: 52




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000049 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 50 of 61 - Page ID#: 53




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000050 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 51 of 61 - Page ID#: 54




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000051 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 52 of 61 - Page ID#: 55




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000052 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 53 of 61 - Page ID#: 56




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000053 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 54 of 61 - Page ID#: 57




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000054 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 55 of 61 - Page ID#: 58




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000055 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 56 of 61 - Page ID#: 59




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000056 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 57 of 61 - Page ID#: 60




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000057 of 000059




                                    EXHIBIT B
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 58 of 61 - Page ID#: 61




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000058 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 59 of 61 - Page ID#: 62




                                                                                       824ECFB9-F247-48BA-A22F-D35227709885 : 000059 of 000059
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 60 of 61 - Page ID#: 63



                             COMMONWEALTH OF KENTUCKY
                             KENTON COUNTY CIRCUIT COURT
                                  CASE NO. 19-CI-01704

  FLAHERTY & COLLINS CONSTRUCTION, INC.                                              PLAINTIFFS
  COVINGTON FC II, LLC
  COVINGTON FC III, LLC

  v.

  THE CINCINNATI INSURANCE COMPANY                                                   DEFENDANT


                         NOTICE OF FILING NOTICE OF REMOVAL


         COMES NOW Defendant The Cincinnati Insurance Company, by and through its

  undersigned counsel, and hereby notifies the Court that it has filed a Notice of Removal of the

  above-referenced action in the United States District Court for the Eastern District of Kentucky at

  Covington. A copy of the Notice of Removal is attached hereto.

                                                Respectfully submitted,

                                                 /s/ James P. Nolan, II
                                                Hon. James P. Nolan, II (91301)
                                                Hon. Christopher J. Mulvaney (87217)
                                                Hon. Matthew F.X. Craven (94300)
                                                Rolfes Henry Co., LPA
                                                600 Vine Street, Suite 2600
                                                Cincinnati, Ohio 45202
                                                T: 513-579-0080
                                                F: 513-579-0222
                                                E: jnolan@rolfeshenry.com
                                                E: cmulvaney@rolfeshenry.com
                                                E: mcraven@rolfeshenry.com
                                                Attorneys for Defendant, The Cincinnati Ins. Co.




                                                  1
Case: 2:19-cv-00144-WOB-CJS Doc #: 1-1 Filed: 10/15/19 Page: 61 of 61 - Page ID#: 64



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and accurate copy of the foregoing was served on October 15,
  2019, via U.S. Mail and e-mail upon the following:

         Hon. Theresa L. Nelson
         Hon. Robert R. Sparks
         Strauss Troy Co., LPA
         150 East Fourth Street, 4th Floor
         Cincinnati, OH 45202
         tlnelson@strausstroy.com
         rrsparks@strausstroy.com
         Counsel for Plaintiffs

                                                      /s/ James P. Nolan, II
                                                     James P. Nolan, II




                                                 2
